[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION OF THE COURT CERTIFICATION
I hereby certify the foregoing pages are a true and correct transcription of the tape recording of the Court's decision in the above referenced case, held in Superior Court Judicial District of Middlesex, Middletown, Connecticut, before the Honorable Lynda B. Munro on the 13th day of June, 2000.
Dated this ___________ day of _____________________ CT Page 7591 in Middletown, Connecticut.
  Patricia Lux Court Recording Monitor
LYNDA B. MUNRO, JUDGE